Citation Nr: 1115247	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for frostbite residuals of both hands and feet.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for right eye blindness.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran had honorable active service from March 1976 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Milwaukee, Wisconsin.

The issues of entitlement to service connection for depression and right eye blindness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently has frostbite residuals of either hand or foot that are etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for frostbite residuals of both hands and feet is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for frostbite residuals of both hands and feet, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated June 2008 fully satisfied the duty to notify provisions (see also letter dated September 2008).  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

Because the Veteran's claim is denied, as explained below, the Board finds that any notice deficiencies regarding the assignment of disability ratings and effective dates is moot.  See Dingess, 19 Vet. App. 473.  Nevertheless, the Board notes that the June 2008 notice informed the Veteran how VA assigns disability ratings and effective dates.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's private treatment records, VA treatment records, and all of his available service treatment records are all in the file.  In this regard, the Board acknowledges that, with the exception of the Veteran's May 1980 separation examination records (the Veteran had other than honorable service from March 1979 to July 1980), it appears that all of his service treatment records have been lost or destroyed.  At the same time, the Board acknowledges that the RO undertook substantial development in an attempt to obtain copies of these records, and the Board finds that further attempts to locate the Veteran's records would be futile.  Specifically, the RO requested copies of the Veteran's service treatment records from the National Personnel Records Center (NPRC) in January 1994, and made a follow-up request to NPRC in July 1994, and negative responses were received in February 1994 and September 1994, respectively.  Also, the RO sent letters to the Veteran in January 1994 and again in June 2008 requesting that he submit copies of any service treatment records in his possession, and that he identify the dates of any treatment, the name of the facility, and his unit at the time of any treatment relating to his claims, but no response was received.  The RO also sent a Form 13055 to the Veteran, but no additional information has been received that would assist in locating copies of the missing service treatment records.  Therefore, in light of the above, the Board finds that VA's heightened duty to assist in obtaining the Veteran's service treatment records has been satisfied.

VA's duty to assist generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  The Veteran was provided with a VA examination relating to his claim in August 2008.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate, thorough reasoning for his conclusions.  In light of the above, the Board finds that there is sufficient evidence upon which to base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served honorable service in the Army from March 1976 to March 1979, including service in Korea from July 1976 to July 1977.  He alleges that he has residuals of frostbite injuries to his hands and feet incurred in the field in Korea.

As an initial matter, the Veteran's May 1980 separation examination report is negative as to any cold injuries of the hands or feet, or any hand or foot problem.

The Board notes that VA treatment records dated from June 1998 to August 2008 are also silent as to any complaints or treatment for any hand problems.  

With regard to the Veteran's feet, the Board acknowledges that July 1998 VA treatment records relating to a hospital admission for alcohol and cocaine dependence detoxication reflect a past medical history of questionable diabetic neuropathy.  Physical examination of the Veteran's extremities was normal (except the Veteran complained of ankle pain), sensory, motor, and deep tendon reflexes were noted as within normal limits, and the Veteran's skin was also noted as unremarkable.  Diagnoses of alcohol and cocaine dependency and non-insulin dependent diabetes mellitus by history were recorded.  December 2007 VA treatment records reflect that the Veteran complained first of left foot pain, and later of right foot pain (which change in reported symptomatology was noted by one of the VA physicians), but no diagnosis of any foot condition was recorded.

As noted above, the Veteran was provided with a VA examination in August 2008.  The Veteran reported to the VA examiner a history of being treated for frostbite injuries to his hands and feet after being in the field for one week, including guard duty, when it was very cold in Korea.  He reported that at that time in Korea, he was atop a mountain, and that he was issued winter gear as well as a tent with a heater.  He reported that although he did not recall exactly what sort of treatment he received, he was treated for frostbite injuries to his hands and feet for two months.  The examiner noted the Veteran's post-service history of drinking heavily (daily) for 20 years with associated pancreatitis and some cocaine use, as well as his work history, which included working for his aunt's trash business, and working in auto salvage and metal salvage (which the examiner noted involved heavy lifting, pushing, and pulling).  The examiner also noted that the Veteran had diabetes that was no longer being treated with medication.  The Veteran reported currently experiencing symptoms of hyperhydrosis of both hands and feet, especially with rewarming, numbness and pins and needles sensations in his feet with cold exposure, chronic pain and aching in his feet, skin breakdown, scars, ulcerations, and a change in thickness, periodic edema of both feet, stiffness of both hands and feet, and sleep disturbance due to cramping of his feet (although the Veteran could not recall whether cold had any affect).  The Veteran described "cold" as being 34 degrees Fahrenheit, and that his hands and feet would feel cold even when wearing two pairs of socks and gloves.  

With regard to the Veteran's hands, physical examination revealed no amputated fingers, strong radial pulses bilaterally, that his skin was warm, dry, had normal color, no redness, swelling, or inflammation of any digit, although his little finger was noted as mildly contracted, the Veteran denied pain on palpation and manipulation of each digit, the Veteran was able to completely flex all digits, grasp strength was 5/5 as was the strength of each digit tested separately, the Veteran could approximate each digit to thumb bilaterally, all fingers and nails were present and normal in appearance, there were no ulcerations, rashes, or scars, and he was able to appreciate vibration equal to the examiner in all digits.  X-rays of the Veteran's right hand revealed that his bones were anatomically aligned without acute fracture or dislocation.  X-rays of his left hand revealed no acute fracture or dislocation, a radiopaque foreign body radial to the distal second metacarpal, a well corticated ossific density posterior to the distal carpal row most likely representing an old triquetral fracture, and degenerative or posttraumatic changes at the DIP joint of the left fifth finger (the examiner also noted in his report that the Veteran had a history of fracturing his right little finger post-service when it got caught in a gate).

With regard to the Veteran's feet, the examiner noted that the Veteran presented to the examination wearing plastazote shoes and using a cane due to foot pain.  Physical examination of the Veteran's feet revealed that the Veteran did not have any toes amputated, his skin was warm, dry, and of normal color, there was no evidence of rash, scars, or any change in thickness of his skin, pedal pulses were +2 bilaterally, no edema was noted, hair loss was noted, all toenails were thick, discolored, and deformed, bilateral hallux valgus was noted, the Veteran reported pain with pressure to each tarsometatarsal joint of each foot, no swelling or inflammation was found, he denied pain on palpation and manipulation with the remainder of each foot, he had decreased sensation to vibration bilaterally although he was able to appreciate light touch bilaterally.  When asked to walk just a few minutes with bare feet on the tile floors the skin of the dorsal aspect of each foot was noticeably cooler to the touch without blanching.  X-rays of the Veteran's left foot obtained in 2007 were reviewed by the examiner and revealed that bone density, alignment, and joint spaces were normal, no fractures were seen, no plantar calcaneal spur was noted.  With regard to the Veteran's right foot, the 2007 x-rays revealed bony mineralization was within normal limits, no fracture, dislocation, or bone destruction was identified, the plantar arch was noted as low, and minor hammertoes were noted,  Another x-ray from April 2008 of the Veteran's left foot was reviewed and it was noted that there was hallux valgus deformity with a bunion, hammertoe deformities of the second to fifth toes, and no sign of fracture or dislocation.

The examiner recorded diagnoses of bilateral hallux valgus and hammertoe deformities, and sensory peripheral neuropathy of both feet.  The examiner opined that he could not attribute the Veteran's foot conditions to his reported cold injury in service without resorting to mere speculation.  The examiner explained that there was no record of treatment for any cold injuries in service, and that the Veteran was unable to provide adequate details about his symptoms or his treatment in service.  The examiner further noted that the Veteran could not tell the examiner approximately how long he stood guard duty in Korea, and that the Veteran reported that he was issued winter gear in Korea.  The examiner further noted that, with regard to the Veteran's sensory peripheral neuropathy of the feet, he had a long, significant history of alcoholism, which can lead to peripheral neuropathy, and also that the Veteran's diabetes was not controlled at the time, and that a hospital admission back in 1998 suggested diabetic neuropathy.

With regard to the Veteran's claim for frostbite residuals of the hands, the Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As shown above, there is no evidence in the entire claims file of any current disability of either of the Veteran's hands.  Without a current diagnosis of any residuals of frostbite of either hand (or any hand condition), the Board finds there may be no service connection for the claimed disability.  See id.  

With regard to the Veteran's claim for frostbite residuals of the feet, as noted above, the August 2008 VA examiner recorded diagnoses of bilateral hallux valgus as well as sensory neuropathy of both feet, and there is no record of any other diagnosed foot condition in the entire claims file (except for the July 1998 notation that the Veteran had a questionable history of diabetic neuropathy).  The Board finds the above opinion of the August 2008 VA examiner to be the most probative evidence of record with regard to whether any of the Veteran's diagnosed foot conditions are related to service.  The VA examiner had an opportunity to interview the Veteran, examine him, and review the claims file, and he provided an adequate rationale for his conclusion.  The Board further notes that there is no competent medical opinion of record that contradicts the opinion of the August 2008 VA examiner.

The Board acknowledges the Veteran's general contention that he incurred his bilateral foot condition in Korea due to frostbite from cold exposure in the field.  However, given how general his assertions have been, it is unclear if he is actually alleging a continuity of symptomatology between his current symptoms and the cold injuries he reports in service.  In this regard, the Board notes that VA treatment records dated from 1998 to 2008 reflect that the Veteran never reported to any VA clinicians that he attributed any foot problems to cold exposure in service, which weighs heavily against finding that he is alleging a continuity.  While the Veteran is competent to report symptoms capable of lay observation, such as his feet being cold in service, he is not competent to etiologically link sensory neuropathy or hallux valgus to cold exposure in service over 30 years ago.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For these reasons, the Board places far more probative weight on the findings of the VA examiner discussed above than on the Veteran's lay assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for frostbite residuals of both hands and feet, and the benefit-of-the-doubt rule is not for application.  There is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for frostbite residuals of both hands and feet is denied.


REMAND

With regard to the Veteran's claim for service connection for depression, the Board notes that the Veteran has not been provided with a VA examination.  VA's duty to assist includes the duty to provide a veteran with a VA examination or medical opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 U.S.C.A. 5103A(d)(2)(B) (West 2002).  Because recent VA treatment records reflect the Veteran has been treated for diagnosed depression, and because the Veteran reported on his claim that he was treated for depression in service in 1976 (or that it had its onset in service), the Board finds the evidence meets the low threshold requirement for requiring a VA examination.  See, e.g., VA Treatment Records, August 2008, February 2008; Form 21-526, June 2008.

With regard to the Veteran's claim for service connection for right eye blindness, the Board notes that the Veteran submitted a June 2008 Form 21-4142 in which he identified treatment records dated in 1984 at the St. Mary's Hospital located in Racine, Wisconsin as relating to his claim.  Also, the Board notes that a July 2008 VA treatment record reflects that the Veteran reported experiencing right eye blindness and that he was treated for a stroke approximately 10 years prior at St. Luke's medical facility (i.e., around 1998), and a diagnosis of a visual field defect due to stroke was recorded.  See also VA Treatment Record, June 2008 (eye outpatient clinic).  VA's duty to assist includes the duty to make reasonable efforts to obtain any outstanding private treatment records identified as relating to a veteran's claim.   38 C.F.R.§ 3.159(c) (2010); Talley v. Brown, 6 Vet. App. 72, 74 (1993) (citing Masors v. Derwinski, 2 Vet. App. 181, 187-188)).  Therefore, a remand is necessary so that an attempt can be made to obtain all of the Veteran's relevant treatment records from St. Mary's Hospital dated in 1984, and from the St. Luke's facility dated around 1998, and associate them with the claims file.

The Board recognizes that a June 2008 Form 119 report of contact reflects that the RO briefly noted that St. Mary's Hospital charges a fee for sending medical records.  While the RO's implication is correct that VA is not responsible for paying such a fee, the Board notes that there is no record of any request for the records being sent by the RO or of any response from St. Mary's (and it is not entirely clear whether the RO contacted the hospital by telephone, as the notation was very brief).  Based thereon, the Board cannot presume that the information noted in the June 2008 Form 119 is correct absent additional confirmation from the facility in regard to this Veteran's records.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a mental health examination to determine the nature and severity of the Veteran's depression and to determine whether it is at least as likely as not that any depression identified on examination is related to service.

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  All necessary tests and studies should be conducted.  The examiner must provide a complete rationale for all findings.  If the examiner concludes that the Veteran's depression is not related to service, the examiner should explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After obtaining updated authorization from the Veteran, request copies of all of the Veteran's private treatment records dated around 1984 from St. Mary's Hospital relating to the Veteran's claimed right eye blindness, and associate them with the claims file.  If these records are unavailable for any reason, it should be specifically noted in the claims file.  

3.  Request copies of all of the Veteran's private treatment records dated around 1998 from St. Luke's medical facility relating to the Veteran's claimed right eye blindness, and associate them with the claims file.  To this end, provide the Veteran with a Form 21-4142 authorization and consent form.  If these records are unavailable, it should be specifically noted in the claims file.  

4.  After the aforementioned development is completed, readjudicate the Veteran's claims.  If either of the claims remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


